Citation Nr: 1707196	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-27 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Evaluation of posttraumatic stress disorder (PTSD), rated at 70 percent disabling from February 1, 2005.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from January 1985 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Regional Office (RO) in Atlanta, Georgia.  A December 2015 rating decision granted an evaluation of 70 percent disabling effective from February 1, 2005.

The United States Court of Appeals for Veterans Claims has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, the issue TDIU will be considered part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the December 2015 Supplemental Statement of the Case (SSOC) issued by the RO does not list TDIU as one of the issues, the Veteran specifically raised the issue of his employability with an April 2013 submission of a VA treating physician's statement that the Veteran was not working due to psychiatric symptoms.  The RO has not yet considered whether the Veteran is entitled to TDIU and the issue will be remanded for proper development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted an April 2013 opinion from Dr. M.N., indicating that Veteran is not working due to an inability to deal with stress on the job and anger control problems.  Additionally, during the pendency of the appeal, service connection for traumatic brain injury was granted and the newly service-connected disability was evaluated in conjunction with the Veteran's PTSD.  See Rating decisions dated October 2014 and December 2015.  
The Veteran was last afforded a VA examination in December 2015.  This examination indicated a significant impairment in the Veteran's occupational and social functioning.  The Veteran, through his representative, contends that his PTSD disability is more severe than currently evaluated and the Board finds that an additional VA examination is warranted to ascertain the nature and severity of his service connected disability.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

With regard to the TDIU issue, as indicated in the Introduction, it is considered part and parcel of the Veteran's increased rating claim.  Accordingly, the issue of TDIU is before the Board as a component of the Veteran's claim for increased evaluation, and the Board finds that it is inextricably intertwined with such claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991).  Moreover, the issue of TDIU has not been adjudicated in the first instance by the AOJ. Cf. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (noting that "the Board's action on appeal in proceeding to decide a question that the AOJ had not decided raises the possibility that a claimant will be prejudiced by not having been afforded the full benefits of the[] procedural safeguards").  Accordingly, the Board will remand the issue for adjudication by the AOJ in the first instance, which will allow the AOJ to conduct any necessary development, including requesting that the Veteran complete a VA Form 21-8940, Application for Increased Compensation based on Unemployability.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records, including records from the Stockbridge Community Based Outpatient Center and the Atlanta VA Medical Center and any other VA treatment location that the Veteran utilized.

2. Request that the Veteran complete a VA Form 21-8940, Application for Increased Compensation based on Unemployability.

3.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's PTSD.  All indicated tests should be accomplished and all findings reported in detail.  The electronic claims folders should be available to the examiner prior to the examination.

It should be noted that the Veteran is competent to attest to his observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

 The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders. In that regard, the examiner should identify the nature, frequency, severity, and duration of the symptoms associated with the Veteran's service-connected PTSD. Additionally, the findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

Request that the examiner provide information concerning the functional impairment that results from the service-connected disability in terms of the ability to function and perform tasks in a work setting. 

 A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, re-adjudicate the claim, including the issue of entitlement to TDIU.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


